DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2021 has been entered.

Status of Rejections
All previous rejections are withdrawn.
New grounds of rejection are presented. 

Claims 1-4 and 8 are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baturina et al (“CO2 Electroreduction to Hydrocarbons on Carbon-Supported Cu
Nanoparticles”, ACS Catalysis, 4, 10, 2014, page 3682-3695) in view of Sheridan et al (“Growth and Electrochemical Characterization of Carbon Nanospike Thin Film Electrodes”, Journal of The Electrochemical Society, 161, 9, pages H558-H563,
2014) and Arzhanova et al. ("Synthesis of Copper Nanostructures by Electrodeposition", ECS Transactions, 2008, Vol. 11, No. 28, pp. 45-52).

Claim 1: Baturina electrocatalyst comprising carbon and copper nanoparticles (see e.g. abstract of Baturina), wherein the copper nanoparticles are supported on the carbon (see e.g. abstract of Baturina). 

Baturina does not explicitly teach that the carbon is in the form of nanospikes. Baturina teaches using carbon black, nanotubes, Ketjen Black, and glass carbon (see e.g. abstract of Baturina). Sheridan teaches that “[Nitrogen doped carbon nanospikes] electrodes are amenable to one-time use, there is no need for complex pretreatment or activation procedures, and the electrochemical window is similar to that of GC, making CNS a potential alternative to GC for electroanalysis applications. CNS also show catalytic activity for the ORR and may be promising as an electrocatalyst support” (see e.g. page H532, “Conclusion” of Sheridan). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrocatalyst of Baturina by using the carbon nanospikes taught in Sheridan because Sheridan teaches that carbon nanospikes are suitable for electrocatalyst supports similar to glassy carbon 

Baturina in view of Sheridan does not explicitly teach that said copper nanoparticles are produced by electronucleation from an aqueous electrolyte consisting of copper sulfate and sulfuric acid when the aqueous electrolyte is in direct contact with the carbon nanospikes and a reducing voltage is applied to the carbon nanospikes, and, as a result of the electronucleation process, the copper nanoparticles in the resulting electrocatalyst are directly attached to carbon reactive sites on the carbon nanospikes from said aqueous electrolyte.

Arzhanova teaches that copper nanoparticles can be produced by electronucleation (see e.g. abstract of Arzhanova) from an aqueous electrolyte consisting of copper sulfate and sulfuric acid (see e.g. paragraph connecting page 45 and 46 of Arzhanova) when the aqueous electrolyte is in direct contact with the carbon and a reducing voltage is applied to the carbon (see e.g. paragraph connecting page 45 and 46 of Arzhanova). The process of Arzhanova allows the user to control particle size and shape (see e.g. abstract of Arzhanova). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify Baturina so that the copper nanoparticles can be produced by electronucleation from an aqueous electrolyte consisting of copper sulfate and sulfuric acid when the aqueous electrolyte is in direct contact with the carbon and a 

Baturina in view of Sheridan and Arzhanova teaches all the claimed structure and process steps. MPEP § 2113 states ‘"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)’. Therefore, the resulting product would have the same or similar properties, such as the copper nanoparticles in the resulting electrocatalyst being directly attached to carbon reactive sites on the carbon nanospikes from said aqueous electrolyte.

Claim 2: Baturina in view of Sheridan and Arzhanova teaches that the carbon nanospikes are doped with nitrogen (see e.g. page H559, “Structural characterization of CNS”, paragraph 2 of Sheridan).

Claim 3: Baturina in view of Sheridan and Arzhanova teaches that the carbon nanospikes comprises layers of puckered carbon (see e.g. page H559, “Structural characterization of CNS”, paragraph 1 of Sheridan).

Claim 4: Baturina in view of Sheridan and Arzhanova teaches that the carbon nanospike contains a curled tip (see e.g. page H559, “Structural characterization of CNS”, paragraph 1 of Sheridan).

Claim 8: Baturina in view of Sheridan and Arzhanova teaches that the copper nanoparticles have a size in a range of 8-130 nm (see e.g. page 3687, col 1, paragraph starting with “XRD patterns” of Baturina), which overlaps with the claimed range of 30-100 nm. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. 

Affidavit
The declaration under 37 CFR 1.132 filed 07/07/2021 is sufficient to overcome the rejection of the claims based upon Luo et al (cited in previous action).

Response to Arguments
Applicant’s arguments filed on 07/07/2021 with respect to the rejection(s) of the claim(s) under 35 USC 103 over Luo in view of Sheridan have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Baturina. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.